DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to amendments filed 09 August 2022, previous objections to the specification are hereby withdrawn. 
In response to amendments filed 09 August 2022, previous objections to the claims are hereby withdrawn. 
In response to amendments filed 09 August 2022, previous claim rejections under 35 U.S.C. 112(b) are hereby updated. 
In response to amendments filed 09 August 2022, previous claim rejections under 35 U.S.C. 102(a)(1) are hereby updated. 
In response to amendments filed 09 August 2022, previous claim rejections under 35 U.S.C. 112(b) are hereby updated. 
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive.
In regards to rejections under 35 U.S.C. 102(a)(1), Applicant argues primary reference DiCesare does not teach the use of two separate vessels for processing a biological sample as recited in claim 1 or the use of one primary swab that is transferred from a first vessel for washing and then transferred to a second vessel for release of a target analyte for processing.  However, as outlined in the rejections below,  sampling wand 17 (comprising swab 27 (see [0059]) is in a first operation position wherein the sampling wand 17 is inserted in inner chamber 40 (i.e. first vessel) (see [0066]). After sample wand 17 is removed from inner chamber 40, and a sample has been collected, the sampling wand 17 is re-inserted into inner chamber 40 of the sampling/analysis member wherein sampling wand 17 comes into contact with a reagent solution from reservoir 23 wherein the reagent solution diffuses through sampling swab 27 and rinses the sample obtained into a solution collected at the bottom of the inner chamber (i.e. first potion of the aliquot released into the wash liquid) (see Figs. 6-7; see [0071-0072]). From this first operational position, the sampling wand 17 is moved further downward into a second operational position and into reaction well 36 (i.e. second vessel) wherein the sample/reagent solution comes into contact with reagent disc 48 and rehydrates reagents contained therein thus releasing a second portion of the aliquot into a carrier liquid comprising the reagent/sample solution and the rehydrated reagents from disc 48 which is then subjected to analytical processing (see [0073-0075]; Figs. 8-10). In this instance the swab is being transferred from one vertical container to another separated by seals 49 and 50 (see [0073; Figs. 8-9). 
In regards to rejections under 35 U.S.C. 103, Applicant argues that secondary references Clark, Trivia, and Kendrick fail to remedy the deficiencies of primary references DiCesare in regards to claim 1, however as the supposed deficiencies of DiCesare have been addressed above and in the rejections below, this argument is no longer applicable. 
Applicant argues new method claim 117 comprising the preamble phrase “consisting essentially of” forecloses the use of the particular devices and methods recited in DiCesare, Clark, Trivia and Kendrick. However, DiCesare teaches all the limitations of claim 117 any additional steps as disclosed by DiCesare would not materially alter the basic and novel properties of the invention. See MPEP 2111.03 III. CONSISTING ESSENTIALLY OF. 
Applicant argues that the claimed invention achieves an unexpected number of colony forming units and/or cells and nucleic acids for downstream processing. Firstly, claim 1 is rejected as being anticipated by DiCesare under 35 U.S.C. 102(a)(1), therefore any arguments demonstrating nonobvious are moot. Furthermore, applicant refers to paragraphs [000219 – 000225] of the specification as evidence of unexpected results, however, the method in the cited paragraphs is not commensurate in scope with the claimed invention as recited in claim 1. Lastly, paragraphs [000219 – 000225] compare primary swab transfer to secondary swab transfer. DiCesare does not teach secondary swab transfer, therefore, it is not possible to compare the claimed invention with the cited prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 29, and 117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 17, 19, 29, and  117 recite the limitation "the swab" in lines 1 and 2, twice in line 2,  line 1 and line 3 respectively.  There is insufficient antecedent basis for these limitations in the claims. It appears these limitations should recite “the primary swab” for proper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 50, 114 and 117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS.
Regarding claim 1, DiCesare teaches a method for assaying a surface suspected of contamination by the presence of cellular material on the surface (i.e. aliquot) comprising:  
a. transferring sample wand 17, comprising swab 27 (i.e. primary swab) (see [0059]), from inner chamber 40 of sampling/analysis member 15 to collect a sample (i.e. associated with an aliquot of a biological sample) before re-inserting/transferring back into inner chamber 40 (i.e. first vessel) wherein sampling wand 17 comes into contact with a reagent solution from reservoir 23 wherein the reagent solution diffuses through sampling swab 27 and rinses the sample obtained into a solution collected at the bottom of the inner chamber (i.e. first potion of the aliquot released into the wash liquid) (see Figs. 6-7; see [0071-0072]); and
b. transferring the sampling wand 17 further downward into a second operational position and into reaction well 36 (i.e. second vessel) wherein the sample/reagent solution comes into contact with reagent disc 48 and rehydrates reagents contained therein thus releasing a second portion of the aliquot into a carrier liquid comprising the reagent/sample solution and the rehydrated reagents from disc 48 which is then subjected to analytical processing (see [0073-0075]; Figs. 8-10). 
In this instance the swab is being transferred from one vertical container to another separated by seals 49 and 50 (see [0073; Figs. 8-9). 

Regarding claim 2, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches sampling for materials indicative of the presence of microbial species in liquid samples (i.e. suspension) (see [0081]). 

Regarding claim 50, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches a biological sample comprising Vibrio (see [0051]).

Regarding claim 114, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches sampling/analysis member 15 is inserted into luminometer 20 and once sampling wand 17 is fully inserted into the assembly a digital readout is displayed on the luminometer’s display screen 28 based on the optical detection of ATP from microbial cells (see [0057]). Therefore, the first portion of the aliquot released into the wash liquid comprises cells to which an optical analytical technique is performed as recited in the instant claim. 

Regarding claim 117, DiCesare teaches a method for assaying a surface suspected of contamination by the presence of cellular material on the surface (i.e. aliquot) comprising:  
a. contacting a surface suspected of bacterial contamination with sampling wand 17, comprising swab 27 (i.e. primary swab) (see [0059]), thus associating an aliquot of the bacterial sample (i.e. biological sample) with swab 27. 
b. transferring sample wand 17 back into inner chamber 40 (i.e. first vessel) wherein sampling wand 17 comes into contact with a reagent solution from reservoir 23 wherein the reagent solution diffuses through sampling swab 27 and rinses the sample obtained into a solution collected at the bottom of the inner chamber (i.e. first potion of the aliquot released into the wash liquid) (see Figs. 6-7; see [0066-0072]).
c. transferring the sampling wand 17 further downward into a second operational position and into reaction well 36 (i.e. second vessel) wherein the sample/reagent solution comes into contact with reagent disc 48 and rehydrates reagents contained therein thus releasing a second portion of the aliquot into a carrier liquid comprising the reagent/sample solution and the rehydrated reagents from disc 48 which is then subjected to analytical processing (see [0073-0075]; Figs. 8-10). 
d. further isolating or purifying the target analyte by allowing ATP released from the bacterial species, if present, to react with reagents in the carrier liquid to produce luminescence (see [0074]). 
e. analyzing the target analyte using the detector of luminometer 20 (see [0074-0075]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-13, and 102-103, 106, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent 5,837,452 to Clark et al. (herein Clark). 
Regarding claims 3 and 4, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]). 
DiCesare fails to teach “wherein the biological sample comprises particulate matter, at least one viscous polymer, and/or a lipid” as recited in claim 3 or “the at least one viscous polymer includes a polysaccharide and/or extracellular nucleic acid” as recited in claim 4. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) wherein the biological sample comprises stool, sputum, lung aspirates (i.e. mucus), and/or blood obtained from animals, plants, or food (see Col. 5, lines 29-38). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and wherein the biological sample includes stool, sputum, lung aspirates (i.e. mucus), and blood obtained from animals, plants, or food as taught by Clark as well as the microbial growth taught by DiCesare (see [0002] of DiCesare) for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claims 11, 12, and 13 DiCesare teaches all the limitations of claim 1 above. 
DiCesare fails to teach wherein the biological sample comprises stool, sputum, mucus, blood, soil, or sludge wherein the biological sample is of plant or animal origin, or is obtained from a food. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) wherein the biological sample comprises stool, sputum, lung aspirates (i.e. mucus), and/or blood obtained from animals, plants, or food (see Col. 5, lines 29-38). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and wherein the biological sample includes stool, sputum, lung aspirates (i.e. mucus), and blood obtained from animals, plants, or food as taught by Clark as well as the microbial growth taught by DiCesare (see [0002] of DiCesare) for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 
	
	Regarding claim 102, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches a method for the rapid chemiluminescence assay of surfaces to detect the presence of microbial contamination (see Abstract). Inherently the absence of an output signal from an analysis device would indicate absence of microbial contamination (see [0032]). 
DiCesare fails to teach determining the presence or absence of at least one macromolecule (nucleic acid per [000108] of specification) in the second portion of the biological sample. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49).
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claim 103, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches a method for the rapid chemiluminescence assay of surfaces to detect the presence of microbial contamination (see Abstract). Inherently the absence of an output signal from an analysis device would indicate absence of microbial contamination (see [0032]). 
DiCesare fails to teach determining the quantifying  at least one macromolecule (nucleic acid per [000108] of specification) in the second portion of the biological sample. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) wherein Fig. 1 is a graphical representation of an experiment quantifying the release of target nucleic acid (ribosomal RNA) from a microorganism (see Col. 7, lines 50-56). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claim 106, DiCesare teaches all the limitations of claim 1 above. 
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]). 
DiCesare fails to teach amplifying at least one nucleic acid from the second portion of the aliquot, sequencing at least one nucleic acid from the second portion of the aliquot or an amplicon thereof, and/or hybridizing a detection probe to at least one nucleic acid from the second portion of the biological sample or amplicon thereof. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49). Clark teaches the liberated nucleic acids may be subject to nucleic acid amplification such as polymerase chain reaction (PCR), or hybridization with a probe (see Col. 3, lines 35-45). Furthermore, Clark teaches subsequent detection and identification of the release nucleic acid sequences (see Col. 8, lines 5-15). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and adding the method step of amplification for the benefit of analyzing samples with relatively few microorganisms (see Col. 8, lines 29-34 of Clark), sequencing for the benefit of identifying nucleic acids specific to target microorganisms (see Col. 8, lines 5-15 of Clark), and/or hybridization for the benefit of detection and identification of microorganisms responsible for a multitude of diseases (see Col. 1, lines 46-60 of Clark). 

Regarding claim 116, DiCesare in view of Clark teaches all the limitations of claim 3 above. 
DiCesare is silent to if all the reagent/sample solution (i.e. first potion of the aliquot) flows through inner chamber 40 into reaction well 36 and/or if any residual reagent/sample solution is left behind. Therefore, it would be obvious to one of ordinary skill in the art that if any residual reagent/sample solution is left behind in inner chamber 40, there would be less particulate matter and/or at least one viscous polymer in the second portion in the reaction well 36 than in inner chamber 40. 
Inherently, the second portion of the aliquot released into the carrier liquid contains a greater quantity of the target analyte for analytical processing than does the first portion because only the second portion of the aliquot allows ATP released from the bacterial species to react with reagents released and rehydrated from the reagent disc to produce light (luminescence) which must occur prior to analysis (see [0074] of DiCesare). 

Claims 99-100 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent 5,837,452 to Clark et al. (herein Clark) and further evidenced by United States Patent Application Publication US 2008/0300397 to Kendrick et al. (herein Kendrick) as cited on IDS. 
Regarding claims 99 and 100, DiCesare teaches all the limitations of claim 1 above.
DiCesare teaches the analyte of interest is a substance derived from a group consisting of prokaryotic and eukaryotic cells, or more specifically microbial cells (see [0037]). 
DiCesare fails to teach wherein the biological sample comprises at least one target nucleic acid, and the method further comprises capturing the target nucleic acid with at least one capture probe or isolating the target nucleic acid by precipitation or chromatography. 
Clark teaches a method of processing a biological sample that involves releasing nucleic acids (.i.e. at least one viscous polymer) from microorganisms contained in a swab (see Col. 8, lines 38-49) that involves the use a probe reagent containing at least one species of nucleic acid probe sufficiently complementary to one or more nucleic acid sequences (see Col. 7, lines 33-36) wherein the probe may be non-specific (see Col. 12, lines 57-62). 
Clark and DiCesare are analogous in the field of sample preparation and analysis of microorganisms. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the analyte of interest of DiCesare to be the nucleic acids of Clark and wherein the second reagent solution of DiCesare comprises the at least one nucleic acid probe of Clark for the benefit of identifying different pathogens and distinguishing between pathogenic and non-pathogenic microorganisms (see Col. 1, lines 30-45 of Clark). 
Furthermore, isolating target nucleic acids by precipitation is well known in the art as evidenced by Clark (see Col. 7, lines 60-67) and isolating by chromatography is well in the art as evidence by Kendrick (see [0006]). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent Application Publication US 2012/0171712 to Triva as cited on IDS and further evidenced by United States Patent 5,837,452 to Clark et al. (herein Clark). 
Regarding claims 17 and 19 DiCesare teaches all the limitations of claim 1 above. 
	DiCesare fails to teach wherein the swab undergoes agitation in the wash liquid to release the first portion of the aliquot into the wash liquid; wherein the wash liquid is contained in a vessel and the agitation in the wash liquid further comprises swirling, stirring, or rotating the swab in the wash liquid and pressure the swab against a wall of the vessel during at least part of the swirling, stirring, or rotating; or wherein the swab undergoes agitation in the carrier liquid to release the second portion of the aliquot into the carrier liquid. 
Triva teaches jogging, shaking or rotating a container containing a collection swab container (see [0018]; Figs. 1-3). 
Triva and DiCesare are analogous in the field of collecting and preparing samples for molecular biology. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the method of DiCesare to include the step of jogging, shaking, or rotating the sample swab in a container comprising the first reagent comprising the extracting agent and/or the second reagent for the benefit of releasing the contents of the swab into a substance within said container (see [0018]; Figs. 1-3 of Triva). 
The method of squeezing the swab against the side of a vessel, tube, or container is well known in the art as evidenced by Clark (see Col. 16, lines 20-25). See MPEP 2144.07. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) as cited on IDS in view of United States Patent Application Publication US 2012/0171712 to Triva as cited on IDS.
Regarding claim 29, DiCesare teaches all the limitations of claim 1 above. 
DiCesare fails to teach wherein the swab comprises a tip that comprises flocked fibers or wrapped fibers. 
Trivia teaches a collecting portion, in the form of a swab, that is flocked (see [0017]; Fig. 1). 
Triva and DiCesare are analogous in the field of collecting and preparing samples for molecular biology. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the top of the swab of DiCesare to have the flocked fibers of Triva for the benefit of easier extraction of biological samples (see [0007] of Triva). 

	Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2002/0001539 to DiCesare et al. (herein DiCesare) in view of United States Patent Application Publication US 2008/0300397 to Kendrick et al. (herein Kendrick) as cited on IDS. 
Regarding claim 78, DiCesare teaches all the limitations of claim 1 above. 
	DiCesare fails to teach wherein the carrier liquid comprises one or more of a protease, an RNase inhibitor, and RNase, or a divalent cation chelator, and/or wherein the carrier liquid is a lysis solution; or wherein the method further comprises adding a lysis solution to the carrier liquid; or wherein the biological sample comprises cells and the method further comprises lysing cells. 
	Kendrick teaches a method for rapid isolation of plasmid DNA, including: collecting plasmid-containing cells and resuspending them in an aqueous buffer and then incubating the resultant mixture with a lysis/denaturation solution to lyse the cells and denature DNA (see [0010]) wherein the cells are resuspended in an aqueous buffer comprising an isotonic buffer, a chelating agent, and RNAse and then incubated in an alkaline lysis solution (see [0030]). 
	Kendrick and DiCesare are analogous in the field of biological sample preparation. Therefore, it would have been obvious to one or ordinary skill in the art to modify the analyte of interest of DiCesare to be the plasmid DNA of Kendrick and to replace the carrier liquid of DiCesare with the aqueous buffer/lysis solution of Kendrick for the benefit of vaccine and gene therapy development (see [0003] of Kendrick). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797           




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797